ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                              In re J.R., 2011 IL App (3d) 100094




Appellate Court            In re J.R., a Minor (The People of the State of Illinois, Petitioner-
Caption                    Appellee, v. Jacqualine R., Respondent-Appellant).



District & No.             Third District
                           Docket No. 3–10–0094


Filed                      June 6, 2011


Held                       The trial courts findings supporting the placement of a minor with the
(Note: This syllabus       Department of Juvenile Justice for the protection of the public uniquely
constitutes no part of     concerned the minor and did not concern his mother’s right to custody,
the opinion of the court   and therefore she lacked standing to challenge the commitment, and
but has been prepared      furthermore, the trial court did not abuse its discretion in denying her
by the Reporter of         motion for reconsideration and ruling that the additional evidence she
Decisions for the          proposed to present would not have changed the disposition.
convenience of the
reader.)

Decision Under             Appeal from the Circuit Court of La Salle County, Nos. 9–JD–22 and
Review                     9–JD–108; the Hon. William Balestri, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Elizabeth J. Rice, of John L. Cantlin & Associates, of Ottawa, for
Appeal                     appellant.

                           Brian Towne, State’s Attorney, of Ottawa (Terry A. Mertel and Gary F.
                           Gnidovec, both of State’s Attorneys Appellate Prosecutor’s Office, of
                           counsel), for the People.

                           Ed Kuleck, of Ottawa, guardian ad litem.


Panel                      PRESIDING JUSTICE CARTER delivered the judgment of the court,
                           with opinion.
                           Justices Schmidt and McDade concurred in the judgment and opinion



                                             OPINION
¶1              The minor, J.R., was adjudged delinquent and committed for an indeterminate
        amount of time to the Department of Juvenile Justice pursuant to section 5–750 of the
        Juvenile Court Act of 1987 (the Act) (705 ILCS 405/5–750 (West 2008)). His mother, the
        respondent, Jacqualine R., appeals the commitment, and the appointment of the Director of
        Juvenile Justice as the minor’s legal custodian, arguing that the trial court’s decision was
        against the manifest weight of the evidence. Jacqualine also argues that the trial court erred
        in finding that she made a knowing waiver of her right to counsel and her right to present
        evidence at the dispositional hearing. We affirm.

¶2                                             FACTS
¶3          On February 13, 2009, the State filed a petition for adjudication of wardship, alleging that
        the minor was delinquent under section 5–105 of the Act (705 ILCS 405/5–105(3) (West
        2008)) based on seven counts of disorderly conduct and one count of sexual exploitation of
        a child. The minor was appointed counsel, and he admitted to the seven counts of disorderly
        conduct. Jacqualine was admonished regarding her right to independent counsel, but she
        chose to waive her right to her own counsel and indicated that she was satisfied with the
        same counsel as the minor. The State withdrew the count alleging sexual exploitation of a
        child, and the trial court found the minor delinquent. The trial court made the minor a ward
        of the court and placed the minor on probation for a year.
¶4          Three months later, the State filed a contempt petition, alleging that the minor violated
        the terms of his probation by committing additional acts of disorderly conduct, resisting a
        peace officer, aggravated assault, and unlawful use of a weapon. The trial court entered a
        temporary detention order. Thereafter, the State filed a petition to revoke the minor’s
        probation and withdrew the contempt petition. At the hearing on the petition to revoke,


                                                  -2-
     Jacqualine was again admonished of her right to counsel, and she again chose to continue
     with the same attorney as the minor. The minor admitted to six of the eight new violations,
     and the State withdrew one charge of disorderly conduct and the charge of aggravated
     assault. The trial court revoked the minor’s probation. The trial court entered an order of
     adjudication of wardship, finding the minor delinquent.
¶5        At the dispositional hearing, Kim Pittman, the minor’s probation officer, testified that a
     juvenile sex offender evaluation was conducted on the minor by Cindy Robinson of the
     Youth Service Bureau. The purpose of the evaluation was to look at the minor’s sexual
     behavior and determine his risk of reoffending. During the evaluation, the minor took out a
     knife, which led to some of the additional charges in the petition to revoke. Robinson
     recommended that the minor be incarcerated in a secure facility that could provide mental
     health treatment.
¶6        Pittman also testified that Dr. Mary Zashin performed a psychological evaluation on the
     minor, focusing on his level of learning and functioning. Zashin recommended that the minor
     be placed in a residential facility where he could get sex offender and mental health
     treatment, and participate in a developmentally delayed program. Pittman testified that since
     there were two different recommendations, the minor was sentenced to a 30-day diagnostic
     at the Department of Juvenile Justice. After the intake, the minor was sent to the sex offender
     unit and was involved in treatment there. That report recommended sex offender, mental
     health, substance abuse, and anger management treatment in a protected, structured
     environment. Pittman recommended that the minor be remanded back to the Department of
     Juvenile Justice to continue sex offender treatment.
¶7        After the dispositional hearing, after which counsel was appointed for Jacqualine per her
     request, the trial court found that the minor needed treatment in a secure setting. The trial
     court considered the minor’s best interest, but it also took into consideration the protection
     of the public and the minor’s criminal offenses and dangerous thoughts. Based on those
     considerations, the trial court committed the minor to the Department of Juvenile Justice for
     an indeterminate amount of time, not to exceed five years or his twenty-first birthday, and
     appointed the Director of Juvenile Justice as his legal guardian. On the preprinted form on
     which the trial court entered the minor’s judgment and sentence, the trial court found that
     reasonable efforts had been made to prevent the need for removing the minor from the home
     and that removal was in the minor’s best interest. The trial court then checked both
     alternative boxes: (1) that the parents of the minor were unable or unwilling to care for the
     minor and the best interest of the minor and the public would not be served by placement
     under section 5–740 of the Act (705 ILCS 405/5–740 (West 2008)); and (2) commitment was
     necessary to protect the public.
¶8        Jacqualine filed a motion for reconsideration, arguing that the minor did not receive a full
     and fair hearing. The trial court denied the motion, finding that Jacqualine had been advised
     that she could obtain counsel and she chose to rely on the minor’s attorney. Also, the trial
     court noted that testimony offered by Jacqualine from family members and friends would not
     cause it to reconsider its decision, which was based on psychological evaluations and the
     juvenile justice evaluation. Jacqualine appealed.


                                               -3-
¶9                                          ANALYSIS
¶ 10       Jacqualine essentially raises two issues on appeal: (1) whether the trial court’s decision
       to commit the minor was against the manifest weight of the evidence; (2) whether the trial
       court erred when it denied Jacqualine’s motion for reconsideration. The State argues that
       Jacqualine lacks standing to challenge the dispositional order and that the trial court’s
       decision to commit the minor to the Department of Juvenile Justice was not an abuse of
       discretion. The State also contends that Jacqualine waived her right to have separate counsel
       during the delinquency proceedings.

¶ 11                                     I. Dispositional Order
¶ 12       In this case, the minor did not appeal the finding of delinquency nor the dispositional
       order committing him to the Department of Juvenile Justice. Jacqualine, as the minor’s
       parent, appealed the dispositional order. In proceedings under the Act, parents are necessary
       parties. In re A.H., 195 Ill. 2d 408 (2001). The parents of a minor have the right to be present,
       to be heard, and to present evidence. 705 ILCS 405/1–5(1) (West 2008). They also have the
       right to notice of the proceedings. 705 ILCS 405/1–5(3) (West 2008).
¶ 13       However, a parent can only appeal decisions that affect their own rights; the parent in a
       delinquency proceeding lacks standing to appeal issues concerning only the minor. See In
       re D.M.A., 136 Ill. App. 3d 1027 (1985); see also In re M.W., 232 Ill. 2d 408 (2009) (minor’s
       argument that her father’s due process rights were violated when he was not served with
       notice of the delinquency petition was rejected because the father did not appeal).
¶ 14       In the instant case, we hold that Jacqualine lacks standing to challenge the dispositional
       order, as the order was sufficiently based on findings that did not concern her rights. The trial
       court found that the minor was in need of treatment in a secure setting. The trial court took
       into consideration the minor’s best interest and that of the public and determined that it was
       necessary to commit the minor to the Department of Juvenile Justice. The court relied on
       evaluations, which all agreed that the minor needed sex offender and mental health treatment
       but disagreed on the issue of full commitment versus a residential placement. The trial court
       concluded that reasonable efforts had been made to prevent the need for removing the minor
       from the home and that removal was in the minor’s best interest. The trial court then found
       both: (1) that the parents of the minor were unable or unwilling to care for the minor and the
       best interest of the minor and the public would not be served by placement under section
       5–740 of the Act (705 ILCS 405/5–740 (West 2008)); and (2) commitment was necessary
       to protect the public.
¶ 15       Since the trial court found that commitment was necessary under both alternative
       provisions of section 5–750 of the Act (705 ILCS 405/5–750 (West 2008)), we find it
       unnecessary to determine whether there was sufficient evidence to support the trial court’s
       finding that Jacqualine was unfit, unable, or unwilling to care for the minor. The trial court
       made the necessary findings to justify the minor’s placement with the Department of Juvenile
       Justice for the protection of the public. That conclusion uniquely concerned the minor and
       did not concern Jacqualine’s right to custody, so she lacks standing to challenge it.


                                                 -4-
¶ 16                                    II. Motion to Reconsider
¶ 17       Jacqualine argues that the trial court erred when it ruled that she made a knowing waiver
       of counsel and the right to present evidence for purposes of disposition. She also argues that
       the trial court abused its discretion in ruling that her additional evidence would not have
       changed his dispositional decision. The State argues that Jacqualine waived her right to
       separate counsel and that there was no abuse of discretion.
¶ 18       Section 1–5 of the Act provides that the minor and his parents have the right to be
       represented by counsel in proceedings under the Act. 705 ILCS 405/1–5 (West 2008). In this
       case, the record is clear that the trial court advised Jacqualine on two separate occasions that
       she had the right to retain counsel of her own or rely on the same counsel as the minor. On
       both occasions, Jacqualine indicated that she wanted to proceed with the same counsel as the
       minor. Under these circumstances, we find no error.
¶ 19       We also find no abuse of discretion in the trial court’s denial of the motion for
       reconsideration and ruling that Jacqualine’s additional evidence would not have changed its
       dispositional decision.

¶ 20                                   CONCLUSION
¶ 21       For the foregoing reasons, the judgment of the circuit court of La Salle County is
       affirmed.
¶ 22       Affirmed.




                                                 -5-